Citation Nr: 1633966	
Decision Date: 08/29/16    Archive Date: 08/31/16

DOCKET NO.  14-22 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder and polysubstance dependence, sustained in partial remission.

2.  Entitlement to service connection for an abdominal and splenic disability, status post splenectomy, to include as due to Agent Orange.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from September 1968 to July 1970, to include service in the Republic of Vietnam from June 1969 to July 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2013 and September 2015 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

In a June 2013 rating decision, the RO granted service connection for PTSD with depressive disorder and polysubstance dependence, sustained partial remission, and assigned a 50 percent disability rating.  The Veteran filed a timely July 2013 Notice of Disagreement, and the RO continued the 50 percent disability rating in a June 2014 Statement of the Case.  The Veteran perfected his appeal to the Board in June 2014 by filing a VA Form 9 substantive appeal along with a statement in support of his claim.  Since then, additional VA treatment records, to include mental health treatment records, have been added to the record yet have not been considered by the RO in the first instance.  Accordingly, a remand is required to provide the Veteran with a Supplemental Statement of the Case.  See 38 C.F.R. § 19.31(b)(1) (2016).

In May 2013, the Veteran filed a claim for entitlement to service connection for abdominal and splenic surgery due to exposure to Agent Orange.  At that time, he also submitted a signed VA Form 21-4142 to allow VA to attempt to obtain private medical records, to include those from L. S., M.D. at Millard Fillmore Suburban Hospital from his November 2009 surgery.  The RO failed to request those records on the Veteran's behalf.  In June 2015, the RO sent a letter to the Veteran requesting that he complete, sign, and return a new VA Form 21-4142 for Dr. L. S. because the previous one was outdated; the Veteran did not respond to that letter.  The RO also sent the Veteran a letter indicating that VA offered free Agency Orange Registry examinations and that the Veteran should contact the nearest VA health-care facility for more information.  A review of the Veteran's VA treatment records reflects he underwent an Agent Orange Registry examination in July 2015, yet there is no medical opinion of record regarding whether his abdominal and splenic disability, status post splenectomy is related to his active duty service.  On remand, the RO must make reasonable efforts to obtain the Veteran's private medical treatment records and must afford him a VA examination to determine the etiology of any abdominal and splenic disability, status post splenectomy.

While this case is in remand status, development to obtain any outstanding medical records pertinent to the claim should be completed, to include all VA treatment records from July 2016 to the present.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records from July 2016 to the present.

2.  The RO or AMC should send a letter to the Veteran inviting him to submit additional evidence in support of his claims.

Specifically, the letter should request that the Veteran complete, sign, and return a VA Form 21-4142, Authorization to Disclose Information to the Department of Veterans Affairs to allow VA to request the Veteran's private medical records from Dr. L. S. and any other identified private medical provider.  The Veteran must also be informed that if VA is unable to obtain his private medical records that he is responsible for obtaining them and providing them to VA himself.

Then, the RO or the AMC should undertake appropriate development to obtain any identified outstanding medical records pertinent to the Veteran's claim.

3.  Next, the Veteran should be afforded a VA examination by a qualified physician to determine the etiology of his abdominal and splenic disability, status post splenectomy.  All pertinent evidence of record must be made available to and reviewed by the examiner.

Following a clinical examination, review of the evidence of record, and with consideration of the Veteran's statements, the examiner must state an opinion as to whether there is a 50 percent probability or greater that the Veteran's abdominal and splenic disability, status post splenectomy began in or is otherwise etiologically related to the Veteran's active duty service, to include as due to exposure to Agent Orange.

If, and only if, the examiner determines there is a relationship between the Veteran's abdominal and splenic disability, status post splenectomy and his active duty service, the examiner must discuss, in detail, all residual disabilities and symptoms which have been present during the pendency of the claim (from May 2013 to the present).

The rationale for all opinions expressed must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  The RO or the AMC must notify the Veteran that it is his responsibility to report for the scheduled examination and to cooperate in the development of his claims and that the consequences for failure to report for a VA examination without good cause may include denial of a claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for his scheduled examination, documentation showing that he was properly notified of the examination must be associated with the record.

5.  The RO or the AMC should also undertake any other development it deems to be warranted.

6.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

